Abraham N. Geller, J.
Plaintiff moves for summary judgment. She was the last of four women to enter a taxicab when before she had mounted the taxicab and closed the door the operator moved forward, causing her to fall backward and sustain injury. Defendants rest on the pretrial testimony of the defendant operator. One of the women entered and sat in the front seat. The operator heard the front door slam shut and moved forward when, as he testified, the front passenger signalled ‘1 okay ’ ’. He did not look to the rear or state that he heard the rear door slam shut. He was engaged and thus employed by the four passengers and could not in the circumstances proceed upon the alleged instruction of one of them. Moreover, in his motor vehicle report, the operator had stated *18merely “ Passenger fell from cab, as cab started to move”. The report describes the accident precisely as plaintiff claims it occurred and without reference to the alleged instruction of the front seat passenger. The motion is granted, directing an assessment.